        Case 1:21-cr-00028-APM Document 303 Filed 07/09/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                  )
          Plaintiff                       )       Criminal Case 21-CR-28
                                          )
       v.                                 )       Motions Hearing: September 8, 2021
                                          )
WILLIAM ISAACS                            )       Judge Amit P. Mehta
           Defendant                      )

                  NOTICE OF JOINING MOTIONS OF CO-DEFENDANTS

       PLEASE TAKE NOTICE that Defendant William Isaacs (“Mr. Isaacs”), through

undersigned counsel, hereby joins and adopts the following motions filed by his co-

defendants:

   1. Motion to Dismiss Case by Defendant Thomas Caldwell (Docket Entry 240);

   2. Motion to Change Venue by Defendant Caldwell (Doc. 273);

   3. Motion to Dismiss Counts 1-4 and 12 of the Fourth Superseding Indictment by

       Defendant Kenneth Harrelson (Doc. 278); and

   4. Motion to Dismiss Counts 1-2 for Failure to State an Offense and for Vagueness

       by Defendant Donovan Crowl (Doc. 288).

       Moreover, Mr. Isaacs joins in and incorporates by reference the arguments raised

and supporting case law in the above motions. To the extent the motions are fact

specific to those defendants, the legal analysis will apply equally to all defendants, if

granted.

       Furthermore, Mr. Isaacs, unlike co-defendant Caldwell, is not named in Count

12. However, Count 12 includes arguments regarding an “official proceeding” under 18
        Case 1:21-cr-00028-APM Document 303 Filed 07/09/21 Page 2 of 4




U.S.C. § 1512(c)(1)—and thus, this Honorable Court’s determination on this issue would

still be applicable to Mr. Isaacs, who is charged with obstructing an official proceeding

under 18 U.S.C. § 1512(c)(2) in Count 2.

       Additionally, Mr. Isaacs files this Notice to obtain the Court’s rulings on the

motions, which will promote the just determination of the case, simplify procedures,

and eliminate unjustifiable expense and delay in accordance with Federal Rule of

Criminal Procedure 2.

       Last, pursuant to Fed. R. Crim. P. 12, Mr. Isaacs reserves his right to file any

motion, including, but not limited to, a filing to dismiss charges or for change of venue,

by the September 2, 2021, deadline (Doc. 289) set by this Court.

                                           Respectfully submitted,

                                                                /s/
                                           Gene Rossi, Esquire
                                           Virginia Bar Number 93136
                                           Carlton Fields, P.A.
                                           Suite 400 West
                                           1025 Thomas Jefferson Street, NW
                                           Washington, DC 20007-5208
                                           Telephone: 202-965-8119
                                           Cell: 703-627-2856
                                           Email: grossi@carltonfields.com

                                           Natalie A. Napierala, Esquire
                                           New York State Bar Number 2445468
                                           Carlton Fields, P.A.
                                           36th Floor
                                           405 Lexington Avenue
                                           New York, NY 10174-0002
                                           Telephone: 212-785-2747
                                           Email: nnapierala@carltonfields.com

                                           Charles M. Greene, Esquire

                                             2
Case 1:21-cr-00028-APM Document 303 Filed 07/09/21 Page 3 of 4




                            Florida Bar Number 938963
                            Law Offices of Charles M. Greene, P.A.
                            55 East Pine Street
                            Orlando, FL 32801
                            Telephone: 407-648-1700
                            Email: cmg@cmgpa.com

                            Counsel for Defendant William Isaacs




                              3
       Case 1:21-cr-00028-APM Document 303 Filed 07/09/21 Page 4 of 4




                           CERTIFICATE OF SERVICE

      I hereby certify that the NOTICE OF JOINING MOTIONS OF CO-

DEFENDANTS was filed with the Clerk of the Court via ECF on Friday, July 9, 2021.

                                      Respectfully submitted,

                                                   /s/
                                      Gene Rossi, Esquire




                                         4
